Exhibits 99.1 ISCO INTERNATIONAL APPOINTS GARY BERGER NEW FINANCIAL CHIEF; Company taps additional resources – The Magis Group and Bergstraesser Communications – for Sales Acceleration, Market Positioning and Public Relations ELK GROVE VILLAGE, Ill. (June 3, 2008) – ISCO International, Inc. (AMEX:ISO), a leading wireless telecommunications solutions provider, announced today the appointment of accounting management veteran Gary Berger to chief financial officer. ISCO International is a leading supplier of radio frequency management and interference-control solutions for the wireless telecommunications industry. “We are pleased to have Gary on board,” said Gordon Reichard Jr., ISCO president and CEO. “The breadth of his background and scope of his experience in diverse industry settings prepare him amply for this critical role at ISCO.” Previous to ISCO, Berger served as senior vice president and CFO at Barrington-based Orius Corporation.Prior to that Berger held leadership posts at SBC/Ameritech (now AT&T), Esmark and Deloitte & Touche. He is a CPA and a member of the AICPA and Illinois CPA Society. Gary has an MBA in Finance from DePaul University and a BS in Accounting from Illinois State University. In other company news, ISCO inked deals with The Magis Group for sales acceleration, marketing and general sales support, and with New York-based Bergstraesser Communications for public relations and communications support. The Magis Group has partnered with ISCO to help provide performance-based leadership consulting, support the growth of ISCO’s sales channels and fine-tune the company’s overall market focus.“ISCO looks forward to a productive relationship with a venerable organization like The Magis Group,” said Reichard.“When added together, the Magis principals comprise a couple hundred years of experience – and Magis seems to balance that combined experience with a reputation for nimble, progressive business consulting.” Bergstraesser, a corporate communications veteran with significant corporate and agency experiences in Chicago and New York, runs an independent consultancy with clients in New York, Chicago, DC and Boston.“Ed brings a solid background steeped in agency and corporate communications and has directed a range of programs, including important roles at AT&T and MCI,” said Reichard.“We look forward to working with him.” About ISCO International and Clarity Communication Systems ISCO International (www.iscointl.com) is a leading global supplier of radio frequency management and interference-control systems for the wireless telecommunications industry and mobile operators.
